I concur in the result because I think the rights of Cameron's present wife are paramount to the rights of Rose M. Cameron, whose standing in this proceeding as to the present wife is destroyed by laches. Were it not for the fact that the present wife is innocent of this whole affair and a reversal of the circuit court's decree would be calamitous to her, I would favor such reversal and a setting aside of the decree of annulment obtained by Cameron against the plaintiff, as, in my opinion, it is clearly apparent from the evidence that she was misled and imposed upon by her husband in connection with that matter. I am authorized by JUDGES WOODS and LITZ to say that they concur in this note.